       Case 4:17-cr-00139-MWB Document 242 Filed 10/24/18 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :      No. 4:17-CR-00139-01
                                        :
      v.                                :      (Judge Brann)
                                        :
JOSHUA MICHAEL STEEVER,                 :
                                        :
            Defendant.                  :

                                    ORDER

      AND NOW, this 24th day of October 2018, IT IS HEREBY ORDERED that

a presentence conference is scheduled for December 19, 2018 at 12:00 p.m., in

Chambers, Suite 401, Fourth Floor, United States Courthouse and Federal Building,

240 West Third Street, Williamsport, Pennsylvania.


                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
